In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-19-00190-CR



         FERNANDO SOTELO RUIZ, Appellant

                            V.

            THE STATE OF TEXAS, Appellee



         On Appeal from the 276th District Court
                Morris County, Texas
              Trial Court No. 11494-CR




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
       Our review of the reporter’s record and the clerk’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The reporter’s record and the clerk’s record contain the name of a person who was a

minor at the time the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise,

an electronic or paper filing with the court, including the contents of any appendices, must not

contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

reporter’s record and the clerk’s record contain sensitive data, we order the clerk of this Court or

her appointee, in accordance with Rule 9.10(g), to seal the electronically filed reporter’s record

and clerk’s record.

       IT IS SO ORDERED.



                                                     BY THE COURT



Date: April 16, 2020




                                                 2